Citation Nr: 0125255	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland



THE ISSUE

Entitlement to recognition of the appellant's son as a 
"child," based on a finding of permanent incapacity for self-
support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1958 to March 1979; he also had an 
initial period of active duty for training (ACDUTRA) in the 
National Guard from August 1957 to February 1958.  He died in 
September 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of January 
1999, by the Baltimore, Maryland Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to recognition of the appellant's son as a "child" on the 
basis of permanent incapacity for self support prior to 
attaining the age 18.  A notice of disagreement with that 
determination was received in September 1999, a statement of 
the case was issued in December 1999, and a substantive 
appeal was received in January 2000.  

In July 2001, the appellant appeared and offered testimony at 
a hearing before the undersigned Member of the Board in 
Washington, D.C.  A transcript that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The appellant's son was born in May 1964; his 18th 
birthday was in May 1982.  

3.  The evidence of record does not show that the appellant's 
son became permanently incapable of self-support due to 
physical or mental disability before reaching age 18.  


CONCLUSION OF LAW

The criteria for recognition of the appellant's son "W.R." as 
a "child" based on permanent incapacity for self-support at 
the time of his eighteenth birthday have not been met.  38 
U.S.C.A. §§ 101(4), 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.57, 3.356 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to VA benefits 
for her son, "W.R.," who is also stepson of the deceased 
veteran, based on the fact that W.R. was permanently 
incapable of self-support the year of his 18th birthday.  The 
appellant maintains that at the time of W.R.'s automobile 
accident, he was enrolled full time in high school in 
Aberdeen, Maryland; she states that he became permanently 
became disabled shortly after he turned 18 and is now 
permanently dependent upon her.  The appellant further 
maintains that the veteran supported W.R. while he was alive 
and paid into his survivor benefit plan; therefore, the 
veteran intended that his stepson would be provided for.  
Consequently, the appellant believes that W.R. should be 
recognized as the veteran's "child" for compensation 
purposes.  

As a preliminary matter, the Board notes that during the 
course of the appeal certain legislation has been enacted 
with regard to VA benefits.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

The Board views the newly enacted assistance provisions to be 
more beneficial to the appellant.  However, the Board finds 
that the requirements of the new law and implementing 
regulations have been met.  

The appellant's application is complete.  She has been 
advised of the evidence needed to substantiate her claim 
through the criteria listed in the statement of the case and 
through discussion at her hearing on appeal.  At her hearing 
her representative reported that he had advised her of the 
requirements of the law and the steps needed to change the 
law.

The facts in this case are not in dispute, and the appellant 
has not reported the existence of any relevant evidence that 
could support her claim.  An examination is unnecessary 
because there is no medical question.  As will be discussed 
below the appellant and the medical evidence agree that the 
appellant's son became totally disabled following an 
automobile accident after he reached the age of 18.

As such, the Board finds that there has been substantial 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 regarding assistance to the claimant, 
and the Board will proceed with appellate review.  

The law provides that an individual may be recognized as a 
"child" of a veteran on the basis of permanent incapacity for 
self-support at the date of attaining the age of 18 years.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii).  

The phrase "permanent incapacity for self-support" 
contemplates that the individual has a totally incapacitating 
disability, which causes a permanent inability to support 
himself through his own efforts by reason of a physical or 
mental defect.  Based on the foregoing, an analysis of the 
issue at hand requires focusing solely on the individual's 
condition at the time of his 18th birthday.  It is that 
condition which determines whether entitlement to the status 
of "child" should be granted.  Dobson v. Brown, 4 Vet. App. 
443 (1993).  

In determining whether entitlement to the status of "child" 
is warranted, various factors must be considered.  Where the 
extent and nature of the disability raises some doubt as to 
whether it would render the average person incapable of self-
support, and employment is not a normal situation considering 
the circumstances of the individual's life, it should be 
considered whether the individual's daily activities in the 
home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capability of the individual which would provide sufficient 
income for reasonable support.  38 C.F.R. § 3.356(b)(3).  

The veteran's stepson, "W.R.," was born in May 1964; thus, he 
became 18 years of age in May 1982.  The fact that he lived 
in the veteran's household for the majority of his teenage 
years is not in dispute.  

The appellant has submitted numerous medical records 
reflecting W.R.'s medical condition after he attained the age 
of 18, none of which, because of the criteria noted in the 
pertinent law and regulations, are pertinent to this claim.  

Of record is a medical statement from Peter S. Staats, M.D., 
dated in December 1998, in which he reported that W.R. had 
been his patient since 1997.  Dr. Staats added that W.R. had 
been involved in a severe automobile accident with a brain 
injury in 1982; at that time, he also had a spinal cord 
injury.  

Dr. Staats reported that W.R. had been "in and out of the 
hospital" for his care.  Dr. Staats concluded that there was 
no doubt that W.R. was totally completely disabled from his 
injury.  He also noted that W.R. was currently at maximal 
medical improvement and there was no hope for improved 
function over his current state.  

Other evidence of record includes two lay statements from 
individuals who have known W.R. since he was a young child.  
These statements attest to the fact that W.R. was a healthy 
youth until he was involved in an automobile accident in 
September 1982; since then, he has suffered from constant 
pain and discomfort that has become decidedly worse over the 
years.  

At the hearing before the undersigned in July 2001, the 
appellant asserted that VA should adopt the same policies 
regarding dependent children as the service department.  Her 
representative noted that the appellant's son had become 
totally disabled in an automobile accident in September 1982, 
subsequent to his 18th birthday, but reported that the 
appellant was attempting to change the law to enable her sone 
to receive VA benefits.

The evidence of record reflects that W.R. was attending 
school at the time of his automobile accident in September 
1982; he completed high school in June 1983.  His high school 
transcript indicates that W.R. ranked 240 of 258 graduates, 
and attained a grade point average of 1.2.  Also of record is 
a letter from the Social Security Administration, dated in 
October 1998, indicating that W.R. became disabled in 
September 1982.  

The above evidence fails to demonstrate that the veteran's 
stepson W.R. was permanently incapable of self-support at the 
time of his 18th birthday in May 1982.  The appellant has not 
contended otherwise.  The record is devoid of any evidence 
that W.R. suffered from medical problems, whether physical or 
mental, that caused him to be incapable of self-support prior 
to age 18.  The cause of his current disability and 
incapacity occurred as a result of an automobile accident in 
September 1982 shortly after he turned 18.  

The appellant contends that the law and regulations are 
inequitable and should be changed.  However, the Board is 
required to render its decisions in accordance with the law 
and regulations as they have been enacted and promulgated.  
See 38 U.S.C.A. § 7104(c) (West 1991).  Payments from the 
United States Treasury can only be made if they are 
authorized by law.  Office of Personnel Management v. 
Richmond, 110 S. Ct. 2465 (1990)  

Accordingly, the Board finds that the appellant's son was not 
permanently incapable of self-support due to physical or 
mental disabilities prior to attaining the age of eighteen, 
and is therefore ineligible for recognition as the veteran's 
surviving child.  38 U.S.C.A. §§ 101(4)(A)(ii), 5107; 38 
C.F.R. §§ 3.57(a), 3.315(a), 3.356.  To avoid confusion, in a 
case such as this one, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Cf. Fed. R. Civ. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
see also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra). 


ORDER

The appellant's son did not become permanently incapable of 
self-support prior to attaining the age of 18; thus, the 
appeal is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

